EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Maureen Cottrell, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that theAmended Annual Report on Form 10-K/A of Awareness for Teens, Inc. for theyear ended December 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in suchAmended Annual Report on Form 10-K/A fairly presents in all material respects the financial condition and results of operations of Awareness for Teens, Inc. Date: December 20, 2012 By: /s/ Maureen Cottrell Maureen Cottrell President, Principal Executive Officer and Principal Financial Officer The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Report or as a separate disclosure document.
